Citation Nr: 1216178	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-31 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee prior to June 11, 2007, exclusive of temporary total evaluations.

2.  Entitlement to a rating in excess of 20 percent for chondromalacia of the left knee since June 11, 2007, exclusive of temporary total evaluations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted a temporary total evaluation for chondromalacia of the left knee from July 28, 2003, to May 31, 2004, and assigned a 10 rating as of June 1, 2004.  

In December 2007, the RO increased the left knee disability to 20 percent effective June 11, 2007.  A temporary total evaluation was assigned from July 20, 2007. to August 31, 2007, with a 20 percent evaluation assigned as of September 1, 2007.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  

In a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, as he has not withdrawn his appeal, the claims remain in appellate status. 

In April 2010, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record.  In October 2009 and December 2010, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  

During the course of the appeal, the claim was permanently transferred to the RO in Denver, Colorado, and that RO now has jurisdiction over the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The AVLJ who conducted the April 2010 hearing is no longer employed by the Board.  In February 2012, the Board advised him by letter that he had the right to another hearing by the VLJ who will decide this appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, he was asked whether he desired to have a new Board hearing.  He responded in the affirmative shortly thereafter, requesting a hearing before a Board VLJ via a travel board hearing at the RO.

In order to comply with the Veteran's request, further action by the RO is required prior to the Board's consideration of this matter.  Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO in Denver, Colorado.  The Veteran and his representative, if any, should be notified of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

